Citation Nr: 0905982	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  00-16 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for neck strain.

2.  Entitlement to service connection for low back strain.

3.  Entitlement to service connection for an acquired 
psychiatric disability.

4.  Entitlement to service connection for a bilateral knee 
condition.

5.  Entitlement to service connection for residuals of a 
cranial injury.

6.  Entitlement to service connection for a kidney, 
genitourinary condition.

7.  Entitlement to an increased evaluation for post-operative 
residuals of acromioclavicular separation of the right 
shoulder with degenerative changes, currently evaluated as 30 
percent.

8.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to March 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
Specifically, a rating decision in February 2000 determined 
that new and material evidence had not been submitted to 
reopen claims of service connection for neck strain and low 
back strain.  A rating decision in January 2002 also denied 
an increased evaluation for right shoulder disability and 
also denied entitlement to TDIU.  

The veteran perfected appeals of each of these issues, and a 
central Office hearing was subsequently held before a 
Veterans Law Judge (VLJ) in December 2003.  In September 
2004, the Board determined that new and material evidence had 
been received to reopen the claims of service connection for 
neck strain and low back strain and these issues were 
remanded for further development.  The issues of entitlement 
to an increased evaluation for right shoulder disability and 
for TDIU were also remanded for further development and 
readjudication.  

In May 2004, the RO also denied claims of service connection 
for a psychiatric disability (characterized as paranoia, 
chronic schizophrenic reaction, social psychopath and 
inadequate personality); kidney, genitourinary condition; 
bilateral knee condition; and a cranial injury.  The veteran 
then perfected appeals of each of these issues.  

In September 2008, a travel board hearing was held by another 
VLJ sitting at the RO.  As the two Board hearings were not 
conducted by the same VLJ, a panel decision is required.  See 
38 C.F.R. § 20.707 (2008).

Regarding the claim for service connection for a psychiatric 
disability, the Board notes that an earlier rating decision 
dated in May 1971 denied service connection for an inadequate 
personality disorder.  Thus, the Board has considered whether 
or not the current claim is more appropriately characterized 
as an attempt to reopen a previously denied claim.  However, 
pursuant to the holding of the United States Court of Appeals 
for the Federal Circuit in Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008), claims that are based upon distinctly and 
properly diagnosed diseases or injuries must be considered 
separate and distinct claims.  Consequently, the Board finds 
that the current claim of service connection for an acquired 
psychiatric disability is appropriately construed as an 
original claim, rather than as an attempt to reopen a 
previously denied claim.

In September 2004, the Board noted that the veteran had 
raised various claims for service connection and these issues 
were referred to the RO.  On review, it does not appear that 
service connection for a bowel disability was considered.  
Therefore, this issue is again referred to the RO for the 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran contends that he was injured in a parachuting 
accident resulting in nerve damage and compression fractures 
all of which went undiagnosed because he was denied proper 
and timely medical treatment during service and that this has 
affected his kidneys, bladder, and knees.  He also contends 
he suffered a head and neck injury in an in-service judo 
accident and that the currently assigned evaluation does not 
adequately reflect the severity of his right shoulder 
disability.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist the veteran in the development of a 
claim.  This includes assisting the veteran in procuring 
service treatment records, relevant treatment records, and 
providing a VA examination when necessary.  See 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008).

The record reflects that, in April 2005, the veteran 
submitted an authorization for records from Truman Medical 
Center.  He reported treatment beginning in 2003 for his 
kidneys, knees, cranial and related conditions.  The 
accompanying statement from his service organization 
indicates that the veteran received treatment from both 
Heartland Regional Medical Center and Truman Medical Center 
and that he wanted those records obtained and reviewed in 
support of his claim.  The veteran submitted a copy of a 
November 2004 nerve conduction study from Truman Medical 
Center.  On review, however, it does not appear that complete 
records for the period beginning in 2003 were requested.  
Pursuant to the duty to assist, these records should be 
requested.  See 38 C.F.R. § 3.159(c)(1) (2008).

Information in the claims folder also indicates that the 
veteran receives VA medical treatment.  In this regard, the 
Board notes that records from the VA medical center (VAMC) in 
Kansas City were most recently printed in January 2006.  
While this case is in remand status, any additional VA 
records created since that date should be obtained.  See 
38 C.F.R. § 3.159(c)(2) (2008).  

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  For the reasons set forth 
below, the Board finds that additional VA examination is 
warranted with respect to several claims currently on appeal.

Neck strain and low back strain

As directed in the September 2004 remand, the RO requested a 
VA medical examination to determine the nature and etiology 
of any currently diagnosed neck and low back disabilities.  
In the report of a subsequent July 2005, the examiner 
explained the disability picture presented on examination 
"just does not make any sense," and that any orthopedic 
condition he had was far outweighed by psychological 
problems.  For this reason, a psychiatric evaluation was 
recommended.  

After a psychiatric evaluation was performed in November 
2005, the VA orthopedic examiner reviewed that reported and 
the claims file prior to rendering a medical opinion in 
February 2006.  The examiner noted that there were multiple 
references made throughout the chart about injuries to the 
shoulder in judo class and to the back and neck in parachute 
jumps.  He indicated, however, that going through the active-
duty medical records, he could find "no reference whatsoever 
to problems with either the neck or lower back."  He further 
stated that, based on a review of the medical records alone, 
there was really no evidence that the veteran had neck or low 
back disabilities due to activities which occurred while he 
was on active duty.

A review of the veteran's service treatment records show that 
in May 1963, the veteran was diagnosed with upper back strain 
following a judo accident.  In September 1963, he complained 
of muscular back pain.  Various other complaints of low back 
pain are shown in the service treatment records, but were 
apparently considered related to urinary/kidney issues.  
Since the examination, the veteran has also submitted a copy 
of his parachute log.  This document shows the veteran landed 
hard on jump number 7 and was hurt on jump number 12 when he 
hit on his back.  

In light of these records, the Board must conclude that the 
examiner's opinion was based, in part, on inaccurate 
information.  That is, that there was no evidence of neck or 
back complaints during service.  Consequently, although the 
Board regrets the additional delay in remanding these issues 
once again, the Board finds that additional examination is 
necessary.  38 C.F.R. § 3.159(c)(4) (2008).

Bilateral knee condition

Service treatment records show the veteran was seen in the 
orthopedic clinic in January 1964.  He reported that since 
arriving in Germany he had long (8-12 hour) stretches of 
standing guard and had aching, swelling, and redness of both 
knees.  The physician noted there was no history of knee 
injury, but indicated that the veteran was a paratrooper with 
approximately 28 jumps since 1961.  X-ray was reported as 
normal and impression was "no demonstrable pathology."  

On review, the veteran complained of knee problems during 
service and reports symptoms of recurrent disability.  
Although no pathology was demonstrated at the time of the in-
service complaints, he veteran is competent to report 
symptoms capable of lay observation, including complaints of 
knee pain during and after service.  See Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  Therefore, the Board finds 
that the requirements for an examination and medical opinion 
are met.  See 38 C.F.R. § 3.159(c)(4); McLendon, supra.  

Kidney, genitourinary condition

In a May 2004 statement, the veteran reported that his 
condition was misdiagnosed in service as the "clap."  He 
indicated that urethritis began in the fall of 1962 and that 
symptoms continue to occur, but subside with chiropractic 
adjustment.  At the September 2008 hearing, the veteran 
argued that the kidney infection was caused by damaged nerves 
in his back.  

Service treatment records dated in February 1963 include an 
impression of chronic prostatitis versus pyelonephritis.  
Note dated in November 1963 indicates the veteran might have 
some scarring and stricture due to infection and that he 
possibly had a mixed infection.  

Statement from a private urologist dated in September 1997 
noted that the veteran has a lot of obstructive voiding 
symptoms and that based on the possibility of spinal cord 
injury due to trauma, he might have dyssynergia.  Subsequent 
note indicates that based on urodynamic test results, the 
veteran clearly had detrussor-sphincter dyssynergia.  

VAMC records note diagnoses of urethral stricture and 
probable benign prostatic hypertrophy.  

In short, the veteran was treated for genitourinary problems 
on multiple occasions during service.  Evidence of record 
also shows current diagnoses, and he has reported a 
continuity of symptomatology between his in-service problems 
and his current diagnoses.  As such, the Board finds that the 
requirements for an examination and medical opinion are met.  
See 38 C.F.R. § 3.159(c)(4) (2008); McLendon, supra.

Right shoulder disability

As directed in the September 2004 remand, the RO requested a 
VA medical examination to ascertain the current severity of 
the veteran's right shoulder disability.  The veteran 
presented for VA examination in July 2005.  The examiner 
asked the veteran to externally rotate both shoulders and the 
veteran stated that his shoulders did not externally rotate.  
The examiner opined that the veteran had significant 
psychological problems which far outweighed any orthopedic 
condition.  The veteran subsequently underwent psychiatric 
evaluation.  In February 2006, the examiner indicated that 
the veteran had a very significant loss of motion in the 
right shoulder, but no additional information was provided in 
terms of range of motion or functional impairment.

Based on the veteran's presentation and apparent lack of 
cooperation on examination, the examiner was unable to 
provide the information as requested in the Board's remand.  
Consequently, the examination does not contain findings 
sufficient for rating purposes.  

Given clinical records suggesting a worsening of disability 
since that time, the Board finds that additional examination 
is warranted.  See 38 C.F.R. § 3.327 (2008).  The Board 
notes, however, that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

As the issue of entitlement to TDIU is inextricably 
intertwined with the claims for service connection and 
increase, this matter is being deferred pending further 
development and readjudication of those claims.

Accordingly, the case is REMANDED for the following action:

1.  Request medical records from Truman 
Medical Center as indicated in the April 
2005 authorization.  If a current 
authorization is needed, it should be 
requested from the veteran.  Also, ask the 
veteran to submit a VA Form 21-4142 for 
records from Heartland Medical Center.  
The complete address of the facility and 
dates of treatment should be provided.  If 
the authorization is received, request 
additional records.  All records obtained 
or responses received should be associated 
with the claims file.  

2.  Request records from VAMC Kansas City 
(Leavenworth VAMC division) for the period 
from January 2006 to the present.  All 
records obtained or responses received 
should be associated with the claims file.

3.  Schedule an appropriate VA examination 
to determine whether the veteran has a 
current neck and/or low back disability 
that is related to active military 
service.  Necessary diagnostic tests, if 
any, should be completed.  The claims file 
must be available for review.

If the veteran is diagnosed with 
disability of the neck and/or low back, 
the examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any current disability 
is related to active military service or 
events therein, to include the 1963 judo 
accident or parachute jumps.  The examiner 
is also requested to discuss the veteran's 
post-service history, to include the 1990 
airplane crash landing.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  Schedule an appropriate VA examination 
to determine the current nature and 
etiology of the veteran's claimed 
bilateral knee conditions.  Necessary 
diagnostic tests, if any, should be 
completed.  The claims file must be 
available for review.

If the veteran is diagnosed with 
disability of one or both knees, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any current disability 
is related to active military service or 
events therein, to include parachute 
jumps.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  Schedule an appropriate VA examination 
to determine whether the veteran has a 
current kidney or genitourinary disability 
that is related to active military 
service.  Necessary diagnostic tests, if 
any, should be completed.  The claims file 
must be available for review.

If the veteran is diagnosed with 
disability of the kidney and/or 
genitourinary system, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any current disability is related to 
the findings shown during active military 
service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

6.  Schedule an VA examination to 
determine the current severity of the 
veteran's service-connected right shoulder 
disability.  Necessary diagnostic tests, 
if any, should be completed.  Range of 
motion findings should be provided and the 
examiner should comment on the functional 
impairment associated with the disability.  
The claims file should be available for 
review and the examiner should note that 
it has been reviewed.  All findings should 
be reported in detail.  

7.  Upon completion of the above 
development and any additional development 
deemed appropriate, readjudicate the 
issues on appeal.  All applicable laws and 
regulations should be considered.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative, if 
any, should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



			
             MICHAEL LANE	MARK F. HALSEY
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


